12/27/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 21-0410


                                      DA 21-0410
                                   _________________

 CRAZY MOUNTAIN CATTLE CO., RICHARD
 JARRETT, and ALFRED ANDERSON,

              Plaintiffs and Appellants,
       v.
                                                                    ORDER
 WILD EAGLE MOUNTAIN RANCH, ENGWIS
 INVESTMENT COMPANY, LTD., a Montana
 limited partnership, and R.F. BUILDING
 COMPANY, LP, a Montana limited partnership,

              Defendants and Appellees.
                                _________________

       The Court has received notice that Appellants Crazy Mountain Cattle Co., Richard
Jarrett, and Alfred Anderson have reached a settlement with two appellees, Rock Creek
Ranch I, LTD, a Texas limited partnership, and Yellowstone River Ranch, d/b/a Diana’s
Great Idea, LLC, a Montana limited liability company. Therefore,
       IT IS HEREBY ORDERED that Appellants Rock Creek Ranch I, LTD and
Yellowstone River Ranch, d/b/a Diana’s Great Idea, LLC are dismissed from this appeal
with prejudice. The caption is amended to reflect the current parties.




                                                                                Electronically signed by:
                                                                                      Mike McGrath
                                                                         Chief Justice, Montana Supreme Court
                                                                                   December 27 2021